Case 9:17-cv-00040-RC-ZJH Document 152 Filed 03/01/21 Page 1 of 2 PageID #: 7833




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

 FREDERICK CARTER                                §

 VS.                                             §           CIVIL ACTION NO. 9:17-CV-40

 BRAD LIVINGSTON, et al.,                        §

    MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO
      APPEAL DECISION OF MAGISTRATE JUDGE DENYING MOTION TO
                           SUPPLEMENT

        Plaintiff, Frederick Carter, an inmate confined at the Polunsky Unit with the Texas

 Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

 pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against numerous defendants.

        Plaintiff filed a Response and Objection to Order Denying Motion to Supplement (docket

 entry no. 151). The court liberally construes the motion as a Motion to Appeal Decision of

 Magistrate Judge. For the reasons outlined below, the motion is denied.

                                            Discussion

        This case has been pending since March 23, 2017. Plaintiff filed a Motion to Supplement

 on May 20, 2020 and an Inquiry to Court Concerning Leave to Add Defendants and Amended

 Complaint on September 10, 2020 (docket entry nos. 127 & 136). As outlined by the Magistrate

 Judge in the order denying the motions, plaintiff seeks leave to amend his petition relating to

 incidents that occurred in 2017. Plaintiff waited over three years to seek leave to amend to add

 specific defendants and after the other defendants were ordered to answer, filed answers or other

 responsive pleadings. The Magistrate Judge determined that plaintiff failed to show good cause to


                                                 1
Case 9:17-cv-00040-RC-ZJH Document 152 Filed 03/01/21 Page 2 of 2 PageID #: 7834




 grant the late amendment and failed to explain the delay. In addition, the Magistrate Judge

 determined that granting leave to amend at this late juncture would be unduly prejudicial to the

 defendants and denied the motion.

        The court finds the order entered by the Magistrate Judge is neither clearly erroneous nor

 contrary to law.

                                             ORDER

        ORDERED that plaintiff’s Motion to Appeal the Decision of Magistrate Judge (docket entry

 no. 151) is DENIED.


              So ORDERED and SIGNED, Mar 01, 2021.


                                                               ____________________
                                                               Ron Clark
                                                               Senior Judge




                                                2
